DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 19 October 2020, in the matter of Application N° 16/310,491.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 9, and 12 have been canceled.  No claims have been added.
Claims 1, 6, 8, 10, 11, 13, and 14 have been amended.  Claim 1 has been amended to make step d) an optional sieving step and adding step e) which loads an active ingredient into the composition achieved in either of steps b) or c).  The amendment to claim 1 thus renders steps c) and d) optional.
Claim 6 is amended to depend from claim 1 and makes step d) required.  Claims 8, 10, 11, and 13 are amended to depend from claim 1.
Claim 14 is amended to recite a range for the median grain size of the recited granule. 
No new matter has been added.
Thus, claims 1-4, 6, 8, 10, 11, 13-18, 20, 25, and 26 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Objections/Rejections
Objection to the claims
Applicants’ amendment canceling claim 5 overcomes the previously raise objection.  Said objection is withdrawn.

Rejection under 35 USC 112
Applicants’ amendments to claims 5 and 6 are adequate in overcoming the rejection under paragraph (d) of the statute.  Said rejection is withdrawn.

Rejection under 35 USC 102
Applicants’ amendment to claim 14 is adequate in overcoming the anticipation rejection to claims 14 and 16-18.  The rejection is withdrawn over these claims alone.  The rejection over claim 15 is discussed below.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 22 June 2020 since the art that was previously cited continues to read on the amended and/or previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10, 11, 13, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmid et al. (US Pre-Grant Publication Nº 2011/0142929 A1) in view of Gerard et al. (EP 2 719 373 B1; IDS reference) [emphasis added to reflect canceled claims].
As amended, the method of claims 1 and 6 recite producing granules, wherein the method comprises the following steps:
providing a surface-reacted calcium carbonate, wherein the surface-reacted calcium carbonate is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors in an aqueous medium, wherein the carbon dioxide is formed in situ by the H3O+ ion donor treatment and/or is supplied from an external source;
compacting the loaded surface-reacted calcium carbonate obtained in step c) via roller compaction at a compaction pressure in the range of 1-30 kN/cm (100-3,000 bar) into a compacted form;
milling the compacted form of step b) to form granules;
optionally, sieving the granules of step c) with at least one mesh size to obtain granules having a median grain size of from 180-710 microns; and
loading the compacted form obtained in step b) OR the granules obtained in step c) with at least one active ingredient and/or inactive precursor of thereof to obtain loaded granules, wherein loading step e) is carried out by spraying or dropping the at least one active ingredient and/or inactive precursor thereof onto the compacted form obtained in step b) OR the granules obtained in step c) and mixing in a device selected from the group consisting of a fluidized bed dryer/granulator, a ploughshare mixer, a vertical mixer, a horizontal mixer, a high shear mixer, a low shear mixer, and a high speed blender;
wherein the compacted form obtained in step b) comprises the surface-reacted calcium carbonate of step a) and
wherein the granules are mixed with at least one formulating aid selected from the group listed in the claim.
The Examiner notes that Applicants’ amendment to claim 1, despite not expressly reciting the word “optionally” in step c), renders the step optional.  Such is made evident by the amend in step e) which uses one of the products of step b) or step c).
The recitation of claim 6 makes the previously optional sieving step of step d) required and further recites different mesh sizes used in the step.
Messerschmid discloses a method for producing a compacted intermediate of an active substance (i.e., BIBW 2992 MA2 or afatinib; see PubChem ID 10184653; https://pubchem.ncbi.nlm.nih.gov/compound/Afatinib) in the form of a powder (granules) comprising a compaction step selected from such processes as roller compaction which is then combined with at least one sieving step (see e.g., claim 29).  Claim 30 discloses that the roller compaction is carried out with the active either alone or as a “pre-blend.”  Claim 21, for example, defines the intermediate or final blend (aka pre-blend or prepared blend) as comprising the active substance in combination with such additional excipients as carriers, binders, glidants, disintegrants, lubricants, and additional excipients.  The carrier component is further defined at ¶[0101] and ¶[0105] as being selected from calcium carbonate. 
Thus, what is immediately taught and suggested by the reference is that a calcium carbonate carrier is combined with an active substance and additional inactive substances to form a “loaded” composition which is then roller compacted, and then sieved at least once.
Paragraphs [0146]-[0148] disclose that the preferred compaction pressure ranges from 2-10 kN/cm.  Paragraphs [0154]-[0155] disclose that multiple sieving steps may be employed.  The former paragraph teaches that the compacted intermediate is received in the form of ribbons which are directly broken up into granules by a granulation unit having a mesh size ranging from 0.5-1.6 mm (500 to 1,600 microns).  The latter ¶[0155] teaches a second step whereby the granules are sieved by a sieving machine with a mesh size of 0.5-2.0 mm (500-2,000 microns), preferably 1,000 microns, the result of which produces a compacted powder intermediate.  Optionally, a second, post-granulation sieving step is performed whereby the particles are formed using a mesh ranging from 0.3-0.5 mm (300-500 microns), preferably about 500 microns.  
Disclosure at ¶[0156] is considered to provide teaching and suggestion that the blends of the active ingredient in the form of a powder are prepared by mixing the active with carrier, binder, or a combination thereof, glidants, colorants, and solid flavors in a freefall or tumble blender.  Such is considered to clearly teach and suggest the limitation of mixing/coating the particles with at least one formulating aid.
The foregoing is considered to teach the limitations of claims 1, 6, 25, and 26, with the lone exception that Messerschmid is deficient is with respect to the carrier which is used.  Therein, the reference teaches and suggests employing calcium carbonate in the formation of the sieved powder of the practiced invention.  However, use of the instantly claimed surface-reacted calcium carbonate is not taught.
Remedy of this deficiency is cured by the teachings of Gerard.
Gerard at ¶[0006] discloses a method of preparing tablet dosage forms which comprises functionalized natural or synthetic calcium carbonate or functionalized blend of natural and synthetic calcium carbonates, at least one active ingredient and at least one disintegrant, wherein said functionalized natural or synthetic calcium carbonate is a reaction product of natural or synthetic calcium carbonate or mixtures thereof with carbon dioxide and one or more acids, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source.
Such is considered to teach the limitations recited in claims 1 and 5-7 as well as claim 8 as the at least one formulating agent provided is a disintegrant.
The reference is considered to teach claim 9 at ¶[0006] and ¶[0062].  The former citation discloses that the functionalized calcium carbonate, active ingredient, and excipient are blended together.  Such is considered to meet the “loading” limitation.  The latter citation teaches that high shear and fluidized bed granulation processes are used as is roller compaction, thereby additionally teaching part of the limitations of claim 1, step c).  See also claim 14.
Where Gerard is considered to be deficient is with respect to the roller compaction and granule formation which follows.  Therein, it does not disclose outright that that the compacted form is compacted at the recited pressure or that it is then sieved following said compaction.
The teachings of Messerschmid, discussed above, are considered to remedy this deficiency.
The combined teachings of the two references are considered to motivate the ordinarily skilled artisan into modifying the disclosed carrier of Messerschmid.  Not only does Gerard motivate the skilled artisan to select calcium carbonate out of the apparent myriad of different carriers disclosed by Messerschmid, it motivates the artisan to employ a form of calcium carbonate which has improved absorption.  Paragraph [0031] of Gerard discloses that the functionalized natural or synthetic calcium carbonate it employs is ten times more absorbent of fluids that is conventional calcium carbonate.  Thus, owing to the empirical ability to prepare a dosage form with additional active or inactive components is considered to be sufficient motivation to guide the skilled artisan towards substituting Gerard’s functionalized calcium carbonate in for the conventional calcium carbonate used by Messerschmid.
The limitations pertaining to the functionalized calcium carbonate recited by instant claim 2 are disclosed in claim 2 of Gerard.
The property limitations recited in claim 3 are also met by Gerard, for example, in claim 5 of the reference, wherein the most preferred BET specific surface area of the practiced functionalized calcium carbonate ranges from 40-100 m2/g (measured in accordance with ISO 9277:2010).  Claim 6 of the reference discloses that the functionalized calcium carbonate will have a median grain diameter d50 most preferably ranging from 1-15 microns.  Lastly, claim 7 of the reference discloses that the functionalized calcium carbonate has an intra-particle porosity determined as the pore volume per unit particle within a most preferred range of 50-65 vol. % as calculated using mercury porosimetry measurement.  Of particular note is that Figure 1(d), reproduced below, provides additional teaching of the pore volumes of the practiced particles of Gerard:

    PNG
    media_image1.png
    306
    385
    media_image1.png
    Greyscale

Therein, it is clearly depicted, that with the exception of FCC particles possessing a pore size (diameter) between about 1-2.5 microns, that all pore volumes measured using mercury porosimetry exhibited a pore volume which was about 1 cm3/g or less, thereby additionally meeting the third characteristic recited in claim 3. 
The limitations recited in claim 10 are directed to the at least one active/inactive ingredient of claim 11.  Both the references minimally disclose combining their respective particles with a compound considered to be an active pharmaceutical ingredient.  Gerard in particular, discloses in claim 8 the at least one active ingredient is selected from the group comprising pharmaceutically active ingredients, inactive pharmaceutical precursors, biologically active ingredients, inactive biological precursors and/or mixtures thereof.
The limitations recited in claims 10 and 11 are considered to be taught and suggested by Gerard as well.  Of note is that natural/synthetic flavoring agents which may be combined with the functionalized calcium carbonate particles include such compounds as essential oils and alcohols, which are understood as existing in a liquid state.
Lastly, each of the references is considered to teach and suggest the limitations recited in step g) of claim 13 whereby the particles of steps e), f), or c1) are formed into a tablet or capsule.  See, for example, Abstract of Messerschmid or Gerard ¶[0001] or ¶[0002].
Based on the combined guidance provided by the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-4, 6, 8, 10, 11, 13, 20, 25 and 26 under 35 USC 103(a) as being unpatentable over the combined teachings of Messerschmid et al. and Gerard et al. have been fully considered but they are not persuasive.
It is Applicants’ assertion that the amendments made to claim 1 would be adequate in overcoming the rejection.  Applicants traverse on the grounds that “Messerschmid does not disclose the use of a fluidized bed/dry granulator, a ploughshare mixer, a vertical mixer, a horizontal mixer, a high shear mixer, a low shear mixer, and a high speed blender, especially not during its loading step.”
It is additionally alleged that the amendment to claim 1 “defines a loading step e) that is carried out by mixing at least one active ingredient and/or inactive precursor thereof onto the surface-reacted calcium carbonate and mixing it, not the pre-mixing procedure required by Messerschmid, with the specific devices.”
The Examiner, in response, respectfully disagrees and maintains that Messerschmid minimally teaches and suggests that dry granulation may be performed using a roller compactor (see e.g., ¶[0023]).  The reference preferably discloses employing roller compaction (see e.g., Abstract).
Applicants’ next remark asserts that the combined teachings of Messerschmid and Gerard do not cure the deficiencies.  Applicants remark further that Gerard, like Messerschmid, fails to teach or suggest the limitations presented in amended step e) of claim 1.
The Examiner respectfully notes that the teachings of Gerard are not relied upon to teach or suggest those limitations which Applicants discuss as being deficient in the teachings of Gerard.  Rather, as discussed in the maintained rejection, the Examiner reiterates that Gerard is relied upon to teach the deficiencies in the recited carrier composition.  The rejection’s first mention of Gerard is that its disclosure is relied upon to cure this gap in teaching.
The Examiner notes that Gerard is deficient with regard to such blending techniques as roller compaction (aka dry granulation).  However, such is a moot consideration since Messerschmid expressly discloses this technique.
Gerard is relied upon for other teachings, none of which are addressed in Applicants’ remarks.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. (EP 2 719 373 B1) [emphasis added to reflect canceled claims].
Claim 15 recites a tablet and/or capsule obtained by the method recited in claim 13.  
In accordance with MPEP §2113, the limitations of claim 15 are drawn simply to the compositional merits recited by or achieved by the claim, not the manner in which the composition was arrived at.  Claim 15 is simply drawn to a tablet or capsule which is formed using the granules produced by the method of claims 1 and 13.  Of particular note is that claim 15 is not considered to recite any limitations for grain size.
The teachings of Gerard are discussed above.  Of note is that the practiced invention is drawn to fast-disintegrating tablets which comprise functionalized natural/synthetic calcium carbonate, at least one active ingredient, and at least one disintegrant (see e.g., claim 1).  Regarding the granules relied upon to achieve the aforementioned tablets, the reference is noted as disclosing the preparation of such granules by combining the calcium carbonate and active, compacting the combination, and then grinding the mass to form the granules (see e.g., ¶[0006]).  Claim 13, for instance, discloses formation of the tablet form through the compression of such compositions as are formed in claims 1-12 (i.e., the granular intermediate product).
Thus, the reference is considered to teach each and every one of the recited limitations of the claim.

Response to Arguments
Applicants’ arguments with regard to the rejection of claim 15 under 35 USC 102(a)(1) as being anticipated by Gerard et al. have been fully considered, but are not persuasive.
Applicants’ traversal of the rejection is on the ground that the grain size disclosed by Gerard does not teach the median grain size amended into claim 14 and that each of the remaining claims 15-18 depend either directly or indirectly from claim 14.
Reconsideration of claim 15 as discussed above reveals that: 1) the claim in no way depends from claim 14, and 2) does not require the recited median grain size of from 180-710 microns.  Claim 15 requires the limitations of claim 13 which depends from claim 1.  Thus, in considering the product-by-process limitations of claim 15, the claim is still considered to recite all required compositional and structural limitations of claims 1 and 13.  Applicants’ amendment to claim 1 makes the median grain size range optional in step d).  Since the range is not required, the teachings of Gerard continue to anticipate the claim.
Thus, for these reasons, Applicants’ amendments and arguments remain unpersuasive.  The above rejection is hereby maintained.

Non-Statutory, Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, 10, 11, 13-18, 20, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, 12-17, and 19-23 of copending US Application Nº 16/309,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations recited by the instantly amended method of claims 1, 5-7, and 9 are discussed above and are considered to be read on by the limitations of claim 1 of the copending ‘148 application.  Therein, instant claims 1, 5, and 6 are directed to the method steps a) through e) which are co-recited.  Claims 7 and 9 are directed to the added combination of the functionalized calcium carbonate with the inactive and active ingredients which are recited in copending steps b) and c).
Instantly recited claims 2, 3, 10, and 11 are read on verbatim by copending claims 2-5.
Instant claim 20 is read on verbatim by copending claim 19.
Instant claim 4 is read on verbatim by copending claim 7.
Instant claim 8 is read on verbatim by copending claim 10.
Instant claim 13 is read on verbatim by copending claim 12.
Instant claims 14-17, 19 are read on verbatim by copending claims 13-17.
Based on the claim-to-claim comparison of the copending recited merits, the Examiner respectfully advances that the instantly claimed limitations would be rendered prima facie obvious by the limitations recited in the ‘148 application.  A person of ordinary skill in the arts at the time of the filed inventions would have had a reasonable expectation of achieving either the instantly claimed invention or the copending invention were they in possession of the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ response with regard to the rejection of claims 1-7, 10, 12-17, and 19-23 on the grounds of nonstatutory obviousness-type double patenting over co-pending US Application Nº 16/309,148 have been fully considered but they are not persuasive. 
	Applicants again request that the rejection be held in abeyance until such time as the claims of these applications are otherwise allowable. 
In response, the Examiner acknowledges the request and respectfully maintains the rejection for the reasons already of record.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.



New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Specification
The disclosure is objected to because of the following informalities: Applicants’ originally filed disclosure refer to the application of pressure when carrying out roller compaction.  However, the ranges of applied pressure are discussed using units of “kN/cm.”  The specification is objected to because the fundamental units for pressure are force per unit of area contacted by said force (e.g., kN/cm2).
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because the recited range of pressure to be applied by the roller compactor in step b) is recited as ranging from 1-30 kN/cm, and in claim 4, from 1-28 kN/cm.  As discussed above, the units are incorrectly recited since pressure is empirically defined as being force divided by the area of contact.  The units in the denominator should be squared (e.g., kN/cm2).
Claim 1 is additionally objected to because the second to last line of the claim recites the typographical mistakes of “a absorbent” and “an odour-masking odor-masking agent.”
Appropriate correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “[a] granule comprising a surface-reacted calcium carbonate obtained by the method of claim 1, wherein the granule has a median grain size of from 180 µm to 710 µm.  There is insufficient antecedent basis for both “the method” and “the granule” limitations in the claim because it is unclear what series of steps are being recited in claim 1.  It is thus unclear exactly what granule is being formed from claim 1 since the method is unclear.  Looking to the method recited in claim 1, the Examiner notes at least four different paths through claim 1 can be discerned: i) steps a-e; ii) steps a, b, c, d; iii) steps a, b, e; iv) steps a-c, and e; etc.  Each of these paths produces granules which minimally comprise surface-reacted calcium carbonate granules having particle sizes.  
Claims 16-18, 25, and 26 each recite dependency to claim 14, either directly or indirectly, and therefore contain the same aforementioned issue.
Clarification of the method of step 1 is respectfully recommended.
Herein, for the purposes continued consideration on the merits, the Examiner will broadly and reasonably consider the merits of claim 14 met where surface-reacted (aka functionalized) calcium carbonate meeting the recited diameter range are disclosed.
Similarly, those claims that contain references to the subject matter of claim 14 will also be met where the compositional and structural limitations are disclosed in the art.

Claim 15 is considered to be indefinite as it recites “[a] tablet and/or capsule obtained by the method of claim 13.” [emphasis added].  It is respectfully unclear how the composition is to be directed to both a tablet and a capsule at the same time, notably as the intended use recitation of claim 13 recites the formation of a tablet or a capsule.  Clarification is respectfully recommended.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a method of producing granules.  Claim 13, as amended, now depends directly from claim 1, but recites that the granules that are formed by claim 1 are subjected to a final step of being formed into a tablet or loaded into a capsule, neither forms of which are granular.  As such, the recited step of claim 13 is not considered to provide further limitation to forming granules.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Herein, for the purpose of continued consideration on the merits, the Examiner will broadly and reasonably consider the claim to be met by any showing of the recited granules being formed into a tablet or granule.  The broadest reasonable interpretation of the claim is a step of intended use for the granules of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10, 13-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stirnimann et al. (International Journal of Pharmaceutics; 2014).
The amended limitations of claim 1 are presented above.
Stirnimann discloses the limitations of steps a)-d) on page 267 of the article (see Materials and Methods, section 2.2.2. Granulation of FCC).  Therein, the method discloses providing functionalized calcium carbonate (FCC) and roller compacting it.  Such is considered to teach steps a) and b).
After roller compaction and high-shear granulation, ribbons and granules are milled using a Fitz®Mill comminutor and the resulting granules are then sieved to obtain particles that are sized between 180-500 microns, thereby teaching steps c) and d) (see last paragraph of section 2.2.2.).
The limitations of newly amended step e) recite that the granules obtained in either steps b) or c) are “loaded” with at least one active ingredient and/or an inactive precursor thereof.  The “loading” step is to be carried out by either spraying or “dropping” said active onto either of the forms of steps b) or c).
Section 2.2.3. of the article is directed to preparation of the downstream dosage form; in this case it is the preparation of a tablet whose active ingredient is paracetamol.  The practiced method teaches that paracetamol and the previously sieved calcium carbonate granules are first re-sieved using a 1000-micron sieve to eliminate agglomerates and then all powders are mixed together.  What this conveys to the ordinarily skilled artisan is that the paracetamol active, on mixing, is placed in contact with the surface of the functionalized calcium carbonate granules.  Later compression of the powders and granules into the tablet form is also considered to teach affixing the active ingredient to the surface functionalized calcium carbonate granules.  Thus, the reference is considered to minimally teach and suggest “dropping” the active ingredient component onto the surface of the functionalized calcium carbonate, one by co-sieving the powder with the granules, and two, by compressing the two components together.
The remaining limitation of claim 1 that is clearly addressed by the reference is the additional inclusion of the formulating aid that is mixed with the granules.  Therein, the reference discloses in Section 2.2.3. (second paragraph) that blending excipients are combined with the paracetamol to compose different concentrations of the latter.  This resulting mixture is then combined with the functionalized calcium carbonate granules.  Excipients which are disclosed include magnesium stearate (a lubricant for tableting), hydroxypropyl methyl cellulose (binder; also functions as film-forming agent) (see e.g., Section 2.1. Materials).
Thus, the reference is considered to teach and suggest each of the recited limitations presented in the amended independent claim 1 and dependent claims 4, 6, 10 and 13.
The limitations recited in claim 2 are considered to be met by the final paragraph of the Introduction (see pg. 267), which discloses that the functionalized calcium carbonate is formed by precipitation of inorganic mixed salts.  The reference does not directly use the term “crystal” when disclosing the process by which the granules are achieved.  However, the FCC particulates are taught as being a “material with highly developed surface[s] and internal structures.”
The limitations of claim 3 are considered to be met by the aforementioned passage disclosing that the formed particles possess a measured specific lamellar surface area of 40-80 m2/g, thereby expressly meeting the limitations of claim 3i).  Table 2 (pg. 270) discloses the limitations recited in part ii) of claim 3 showing that the three different FCC’s (FCC S01, S02, and S03) all possess mean median particle sizes of 14.15, 6.8, and 9.19 microns respectively.
 The limitations recited in claim 8 state that the granules are mixed with a disintegrant.  Applicants’ claims do not provide additional compositional limitations defining this component.  However, the instant specification does provide a definition for what compounds may be used by the claimed method in this capacity.  The Examiner notes that the incorporation of HPMC is considered to meet this limitation owing to the fact that it is a species of hydroxyalkyl cellulose.
The limitations recited by independent claim 14 are directed to a surface-reacted calcium carbonate granule having a grain size ranging from 180-710 microns.  Section 2.2.2. of the reference disclose preparing such a granule.  This teaching expressly discloses the limitations of the claim and therefore, necessarily renders the claim prima facie obvious.  Applicants’ composition claim is noted as reciting that the claimed granules are prepared by the method of claim 1.  Fundamentally, the recitation is broadly and reasonably interpreted as being drawn to a product-by-process limitation which beyond the compositional and structural limitations afforded by claim 1, is not considered to contribute to the overall patentability of claim 14.  See MPEP §2113.  Furthermore, Applicants’ method of claim 1 refers to the granule in different forms and at different stages of the method, not all of which are required (e.g., steps c. and d.).  To this end, the Examiner considers the compositional and structural limitations of claim 14 to be met where any of the sized forms of granule are disclosed (i.e., presence of the active ingredient, excipient(s) are not required to meet the burden of claim 14).
The limitations recited in claim 15 are a tablet and/or capsule that are prepared by the method recited in claim 13.  The Examiner again refers Applicants to MPEP §2113 regarding the product by process limitations recited in the claim.  Notably, claim 13 simply adds to the method of claim 1 that the formed granules are further tableted or filled into a capsule.
Sections 2.2.2. and 2.2.3. are again referred to as expressly disclosing the formation of the FCC granules, their combination with both the active paracetamol and excipients, and lastly, their formulation into a tablet.  This teaching expressly discloses the limitations of the claim and therefore, necessarily renders the claim prima facie obvious.
The foregoing is also considered to expressly meet the limitations recited by independent claim 16 and dependent claims 25 and 26.  As discussed above, the FCC granules are combined with both active and excipient components and compounded into a tablet, thereby meeting the limitations of claims 16 and 25.  The limitations of claim 26 recite that the dosage form has a median particle size of 0.1-20 mm (100 microns to 20.0 mm).  Section 2.2.4. discloses the dimensional aspects of the completed tablet as having a height of 13.5 mm and a thickness of 9 mm.  As such the reference is considered to expressly meet the limitations of the claim and therefore, necessarily render claims 16, 25, and 26, prima facie obvious.
Claim 18 is a compositional claim reciting a product (i.e., pharmaceutical, nutraceutical, etc.) comprising the granules of claim 14.  The foregoing teachings discussing the formation of FCC granules, which are tableted with paracetamol and excipient to form a final tablet are considered to expressly meet this claimed composition and therefore necessarily render it prima facie obvious.
Lastly, the limitations of claim 17 are directed to a method of forming product (i.e., pharmaceutical, nutraceutical, etc.) comprising step of incorporating the granules of claim 14 into the product.  The foregoing discussion of the reference forming the practiced tablet using the FCC, active, and excipient(s), is considered to expressly meet the claimed method and therefore, render it prima facie obvious.
Based on the foregoing teachings presented by Stirnimann, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in not only producing the claimed granules, dosage forms, and products, but also in doing so by the method as instantly claimed.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirnimann et al. (International Journal of Pharmaceutics; 2014).
The limitations recited by claims 14-18, 25, and 26 are discussed above, as are the Examiner’s broadest reasonable interpretations thereof.
The teachings of Stirnimann are also discussed in the preceding obviousness rejection.  Briefly, the reference discloses functionalized calcium carbonate granules that are roller compacted, granulated, and sieved to particles sizes ranging from 180-500 microns, thereby meeting the limitations recited in claim 14.  The remaining claims are also considered to be anticipated for the reasons already discussed above.  Briefly, Stirnimann additionally discloses that the FCC granules are one component of the final tablet, which is produced in the reference (see Sections 2.1, 2.2.2. to 2.2.4.).
Therefore, the reference is considered to meet each of the instantly claimed limitations.
		
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615